Citation Nr: 1204344	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder bursitis.

2.  Entitlement to service connection for bilateral arthritis of the knees.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from February 1993 to February 1997.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of these matters is with the RO in Atlanta, Georgia.

In the Veteran's January 2010 substantive appeal (via a VA form 9), he requested a hearing before a member of the Board at the RO in Atlanta (a Travel Board hearing); however, in September 2011 correspondence, he withdrew his request for a Travel Board hearing and asked that his case be forwarded to the Board.  Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran was afforded a VA joints examination in January 2009.  Although the VA examiner provided diagnoses of mild degenerative joint disease of the bilateral knees and chronic bursitis of the right and the left shoulders, he did not opine as to the etiology of each of these disorders.  Thus, the January 2009 examination is inadequate upon which to base an appellate decision.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).  Therefore, the Board finds that the claims file should be returned to the VA examiner who performed the January 2009 VA joints examination, if available, for supplemental opinions based on a full review of the records. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should forward the entire claims file to the examiner who prepared the January 2009 VA joints examination report for a supplemental opinion (or if unavailable, a similarly situated examiner). 

After reviewing the claims file, the examiner should clearly identify all current bilateral knee and bilateral shoulder disabilities, to include arthritis.  

Then, with respect to each diagnosed disability (knees and shoulders), the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability was incurred in or aggravated during the Veteran's military service.  The examiner is requested to comment on the May 1993 service treatment record noting that the Veteran was seen for complaints of left knee pain.  The examiner must also consider the Veteran's contention that he experienced symptoms in service and that he experienced symptoms after service but he just "dealt with" the symptoms due to a lack of insurance. 

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate examiner, to obtain the requested medical opinion noted above.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Thereafter, the AMC/RO should readjudicate the Veteran's claims for service connection on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)













This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


